Citation Nr: 1038403	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-06 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Whether the reduction of the disability evaluation from 100 
percent to 20 percent effective February 1, 2009, for service-
connected bilateral hearing loss was proper, to include 
entitlement to an evaluation in excess of 20 percent for the 
period from February 1, 2009, to February 1, 2010.

2.  Whether the reduction of the disability evaluation from 20 
percent to 10 percent effective February 1, 2009, for service-
connected bilateral hearing loss was proper, to include 
entitlement to an evaluation in excess of 10 percent from 
February 1, 2010.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2008 and November 2009 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The Veteran testified at a video conference hearing before the 
undersigned acting Veterans Law Judge in September 2010.  A 
transcript of the hearing is of record.

The Veteran's case was certified on appeal to the Board in July 
2010.  The Veteran submitted additional evidence in support of 
his claim that was received at the Board in September 2010.  The 
Veteran also waived consideration of the evidence by the Board in 
the first instance.  See 38 C.F.R. § 20.1304 (2009).  The 
evidence will be considered by the Board in its appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.





REMAND

Evaluations of defective hearing range from noncompensable to 100 
percent.  This is based on organic impairment of hearing acuity 
as measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to XI.  
Tables VI, VIa, and VII as set forth in the regulations are used 
to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 
Diagnostic Code 6100 (2010).

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a) (2010).  
Additionally, when the puretone threshold is 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI 
or Table VIa is to be used, whichever results in the higher 
numeral.  Thereafter, that numeral will be elevated to the next 
higher numeral.  38 C.F.R. § 4.86(b) (2010).

The Veteran initially sought service connection for bilateral 
hearing loss in September 2007.  He was afforded a VA contract 
examination in December 2007.  The examiner recorded the 
Veteran's complaints as decreased ability to hear or understand 
bilaterally and severe constant tinnitus bilaterally.  The 
audiogram results were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
70
80
80
90
80
LEFT
70
80
80
90
80

The Veteran had speech discrimination scores of zero (0) percent 
for each ear.  The examiner said the Veteran had a moderate to 
profound sensorineural hearing loss bilaterally.  The examiner 
did not address the speech discrimination score.  

The RO did not question the results of the examination.  The 
Veteran was granted service connection for bilateral hearing loss 
in December 2007.  He was awarded a 100 percent disability rating 
effective from September 24, 2007.  He was also awarded special 
monthly compensation (SMC) based on deafness for both ears.  See 
38 U.S.C.A. § 1160 (West Supp. 2010); 38 C.F.R. § 3.383 (2010).  
The rating decision noted that a future examination would be 
scheduled in June 2008.

The RO relied on the Veteran's level of hearing loss in each ear 
and the speech discrimination score to determine that he had 
level XI hearing loss in each ear as per Table VI.  This 
corresponds to a 100 percent rating as provided for in Table VII.  
The Board notes that although the results of the threshold levels 
for each ear met the criteria for consideration under 38 C.F.R. 
§ 4.86(a), the RO did not evaluate the evidence under that 
provision.  However, there was no prejudice to the Veteran as an 
average decibel loss of 80 in each ear would correspond to a 
level VII for each ear under Table VIa and only a 40 percent 
rating under Table VII.  He was afforded the higher numeral under 
Table VI and the greater disability rating.

The Veteran was afforded a VA audiology examination in July 2008.  
The results of audiometric testing were as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
70
75
80
70
LEFT
50
65
80
80
69

The Veteran had speech discrimination scores of 72 percent for 
the right ear and 76 percent for the left ear.  

Based on these results the RO proposed to reduce the Veteran's 
disability rating from 100 percent to 20 percent in August 2008.  
The RO determined that the Veteran had level VI hearing in the 
right ear and level IV hearing in the left ear.  

The Veteran responded to the proposed reduction by submitting a 
copy of a private audiology examination by L. L. Irby, AuD., CCA, 
dated in August 2008.  The results of her audiometric testing 
showed the following.  




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
80
70
80
75
LEFT
65
60
75
80
70

Dr. Irby determined that the Veteran had speech discrimination 
scores of 60 percent in the right ear and 48 percent in the left 
ear.  

The Veteran was afforded a second VA examination in October 2008 
with audiology testing as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
70
70
80
69
LEFT
55
60
75
75
66

At this time his speech discrimination scores were 68 percent for 
the right ear and 76 percent for the left ear.

The RO reduced the Veteran's 100 percent rating to 20 percent in 
November 2008, with an effective date of February 1, 2009.  The 
rating action also terminated entitlement to SMC for deafness in 
both ears from February 1, 2009.

The rating decision reviewed the results of the several audiology 
examinations.  The RO noted that the report from Dr. Irby 
resulted in level VII hearing the right ear and level VIII 
hearing in the left ear.  This would equate to a 40 percent 
rating from an application of Table VII.

The RO next evaluated the results of the October 2008 VA 
examination.  It was determined that the Veteran had level VI 
hearing in the right ear and level IV hearing in the left ear, 
the same as with the results of the VA examination of July 2008.  
Applying these findings to Table VII resulted in a 20 percent 
rating.  The RO reduced the Veteran's hearing to the 20 percent 
level.  

The Veteran disagreed with the reduction.  He expressed strong 
sentiments about how the VA examination of July 2008 was 
conducted and how he felt he had been mistreated and that the 
examination was not proper.  

The Veteran was afforded a third VA audiology examination in June 
2009.  The results of his audiometric testing were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
75
75
75
71
LEFT
50
65
75
70
65

The Veteran's speech discrimination scores were the highest of 
his several examinations.  He had a score of 84 percent in the 
right ear and 88 percent in the left ear.  

The RO issued a rating decision that proposed to reduce the 
Veteran's 20 percent rating to 10 percent in June 2009.  The 
rating decision did not explain how this was determined, only 
that the latest results would warrant a 10 percent rating.

The RO implemented the proposed reduction in November 2009, 
effective from February 1, 2010.  As before, the rating decision 
did not explain how the 10 percent rating was derived.

The Veteran testified at a video conference hearing in September 
2010.  He provided testimony regarding what he believed to be 
deficiencies in his VA audiology examinations.  He noted that the 
results of two private audiology examinations were at odds with 
the results of his VA examinations.

The Veteran provided the results of a second audiology 
examination by Dr. Irby in September 2010.  The report was dated 
in August 2010.  She referenced her prior examination of August 
2008.  The Veteran complained of having trouble hearing normal 
conversational speech, especially when background noise was 
present.  She did not list her findings from the audiogram but 
summarized them as the Veteran having a 4 frequency puretone 
average of 66.25 decibels in the right ear and 65 decibels in the 
left ear.  She said his word recognition scores, measured using 
the recorded Maryland CNC word list, were 50 percent in the right 
ear and 48 percent in the left ear.  She added that test 
reliability was good.  She did not make reference to having 
access to the Veteran's prior VA examinations and did not express 
any opinion as to the variance in the speech discrimination 
scores of record.

The Board notes that the Veteran's initial examination results 
are at great variance from the other examinations of record, 
especially by way of the speech discrimination scores.  The 
objective evidence of record overwhelmingly establishes that the 
Veteran has the ability to recognize spoken words.  His VA and 
private examinations demonstrate this on all of the other five 
examinations of record.  Thus, the results of the December 2007 
examination appear to be invalid; however, that is a 
determination for a medical professional.

The Board also notes that the decibel loss recorded on the five 
examinations from 2008 to 2010 appears to be relatively the same 
or at least not widely varying as are the speech discrimination 
scores.  The regulations pertinent to evaluating hearing loss 
disabilities have a specific provision that may be considered in 
cases where there are inconsistent speech discrimination scores.  
38 C.F.R. § 4.85(c).  In that regard, numeric designation of 
hearing impairment, based only on puretone averages, is used by 
finding the value from Table VIa.  However, this is done only if 
the examiner certifies that the use of the speech discrimination 
test is not appropriate because of such things as language 
difficulties, inconsistent speech discrimination scores, or when 
indicated under the provisions of 38 C.F.R. § 4.86.

The Veteran's case must be referred to an appropriate VA medical 
professional that will review the evidence of record and make a 
determination as to whether the Veteran's hearing loss disability 
is better depicted based on puretone thresholds, using Table VIa, 
or by a combination of such thresholds and the use of speech 
discrimination scores by using Table VI.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claim.  The RO 
should attempt to obtain and associate with 
the claims folder any medical records 
identified by the Veteran that are not 
already of record.  

2.  Upon completion of the above, the 
Veteran's claims folder, and a copy of this 
remand, should be referred to a VA medical 
professional with the requisite expertise 
to evaluate the Veteran's bilateral hearing 
loss disability.  The examiner must note 
review of both the claims folder and remand 
in the examination report.

The examiner should be requested to review 
all of the evidence of record, with 
specific attention to the six audiology 
examination reports (four VA and two 
private).

The examiner should be asked to provide an 
opinion as to whether the evidence shows 
that the Veteran's speech discrimination 
scores are such that they should not be 
used in evaluating the Veteran's level of 
hearing impairment as discussed in 
38 C.F.R. § 4.85(c).  The examiner should 
also be asked to provide an opinion as to 
whether the use of puretone threshold 
values alone would provide for the most 
accurate measure of impairment in this 
case. 

The report of examination should include 
the complete rationale for all opinions 
expressed.

3.  The RO should ensure that the 
examination report complies with this 
remand and the questions presented in the 
RO examination request.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

4.  After undertaking any other development 
deemed appropriate the RO should re-
adjudicate the issues remaining on appeal.  
If any benefit sought is not granted, the 
Veteran, and his representative, should be 
furnished with a supplemental statement of 
the case (SSOC) and afforded an opportunity 
to respond before the record is returned to 
the Board for further review.  The SSOC 
must contain a complete reasons and bases 
for why the evidence supports any specific 
level of disability.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


